Citation Nr: 0507732	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  94-49 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from September 1992, and in excess of 20 percent since August 
15, 1994, for postoperative residuals, torn meniscus with 
chondromalacia, medial femoral condyle, and degenerative 
joint disease, right knee.

2.  Entitlement to an initial rating in excess of 20 percent 
for low back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
June 1984, and from October 1987 to September 1992. 

This matter comes to the Board of Veterans Appeals (the 
Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. 

During the course of the current appeal, numerous temporary 
total convalescent ratings have been assigned under 38 C.F.R. 
§ 4.30 for multiple surgical procedures involving the 
veteran's right knee.  The dates for assignment of the 100 
percent ratings pursuant to 38 C.F.R. § 4.30 are not at issue 
herein.

A 10 percent rating was initially assigned for her right knee 
from separation from service in September 1992.  However, 
since August 15, 1994, the schedular rating of 20 percent has 
been assigned before and after these [Paragraph 4.30] 
benefits, including most recently following surgery in 
February 2004.  

The 20 percent rating assigned for the low back has been in 
effect since 1992.  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.  And while the Board does not 
find that to be necessary herein, in any event, the issues 
are as shown on the front page of this decision.

The case was remanded by the Board in March 2001 for 
development.

In November 2002, the RO granted service connection and a 
separate 10 percent rating for degenerative joint disease of 
the right knee associated with residuals, right knee injury, 
postoperative anterior cruciate ligament reconstruction, 
retroactive to separation and thus effective September 12, 
1992 under Code 5010--5262.  Although tangentially associated 
with the issues on appeal in that it involves her right knee, 
the veteran has not disagreed with that determination, and 
that issue and the rating separately assigned is not, per se, 
a part of the current appeal.  However, the RO has otherwise 
addressed issue #1 from the initial grant in 1992, and the 
Board will do likewise.

As noted in the prior Board decision, a number of ratings 
have been incrementally assigned in the interim during the 
post-service period.  However, with rating revisions 
included, and excluding the ratings assigned under 38 C.F.R. 
§ 4.30, the ratings shown on the front page are those that 
have now, after various changes in the interim, been in 
effect since separation.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the current appellate issues

2.  From service separation in 1992 until 1994, in periods 
when not hospitalized for surgical care, the veteran's right 
knee disability was manifested by generally moderate but less 
than severe overall right knee impairment with pain and some 
moderate functional impairment including periodic locking 
causing falls.

3.  Since 1994, the veteran's right knee disability, other 
than when hospitalized for specific care (and for which 
separate compensation has been paid), has been manifested by 
generally moderate but less than severe impairment; she has 
relative stability at present and minimal pain except on 
standing for too long and certain other activities.

4.  The veteran's low back disorder is manifested by periodic 
muscle spasm but no significant loss of motions and a modicum 
of pain on the extremes of motion without neurological 
symptoms, and does not cause incapacitating episodes of any 
significant length.

5.  Other than during right knee surgeries for which she has 
received separate compensation, the veteran's right knee and 
back disabilities do not require frequent periods of hospital 
care or time from work or other exceptional considerations.

6.  The veteran's right knee and low back disorders, rated as 
20 percent disabling, each, do not render her unemployable.


CONCLUSIONS OF LAW

1.  From service separation in 1992 until August 15, 1994, 
the criteria for a 20 percent rating but no more for right 
knee disability are met.  38 U.S.C.A. §§ 1155. 5103, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 
4.71, Code 5257 (2002). 

2.  The criteria for a rating in excess of 20 percent for 
right knee disability are not met.  38 U.S.C.A. §§ 1155. 
5103, 5107; 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71, 
Code 5257 (2004). 

3.  The criteria for a rating in excess of 20 percent for low 
back disability are not met.  38 U.S.C.A. §§ 1155. 5103, 
5107; 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71, Code 
5295 (2004).

4.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, she has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  Additional records may be 
available somewhere, although it appears that the Board now 
has most of cited private and other records; the veteran has 
indicated that she is unaware of additional records which may 
be feasibly available at present.  However, pursuant to the 
Board's remand, additional examination has been also 
undertaken, and the Board finds no need to delay the case 
further by further development.  With regard to the appellate 
issues, the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in these matters at the 
present time does not, in any way, work to prejudice to her.  

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


I.  Right Knee
Factual background

Service records are in the file for comparative purposes.  In 
service, the veteran injured her right knee on several 
occasions.  The first injury involved twisting the right knee 
when playing basketball in November 1987.  She then slipped 
on the sidewalk in July 1988.  She was seen for right knee 
pain in January 1989 following a running injury.  She had 
another twisting injury in February 1990 and had recurrent 
right knee pain in March 1992.  At that time she underwent 
arthroscopic surgery with partial debridement of the torn 
meniscus and finding of chondromalacia of the medial femoral 
condyle.

On VA examination in December 1992, there was X-ray evidence 
of mild degenerative joint disease of the medial compartment 
of the right knee.  Examination showed a tight knee joint 
with full range of motion and a freely movable patella. 

Private treatment records are in the file.  She was seen in 
January, June and August 1993 by one physician.  She had 
recurrent complaints of pain in the right knee down into the 
foot which increased on standing for any period of time or 
driving.  She had had some episodes of locking and continuous 
swelling with weakness when trying to walk up stairs.  She 
complained of popping sounds, and had had some locking.  On 
examination, the examiner described audible crepitus with 
flexion-extension.  She had tenderness over the lateral joint 
line and McMurray's testing caused pain and popping there.  
The physicians endeavored to change her pain medications from 
the Indocin and Tylenol she had been taking without much 
relief.  She was also started on an exercise program but it 
was thought that she might need more surgery if there was no 
improvement.

Clinical reports reflect that in August 1994, she again 
twisted the right knee and went to the emergency room with 
complaints of inability to bear weight and not completely 
extend the knee.  She had what was described as "quite 
remarkable pain to palpation" over the medial leg.  The knee 
was swollen.  X-rays showed moderate degenerative lipping of 
the tibial spines.

She was admitted for diagnostic arthroscopy in August 1994 
when magnetic resonance imaging (MRI) confirmed tears of the 
medial meniscus and cruciate.  She underwent partial medial 
and lateral meniscectomies with debridement of the 
chondromalacia patellofemoral joint, medial and lateral 
femoral condyles.

A statement by her surgeon in September 1995 was to the 
effect that she had undergone a medial meniscectomy that was 
arthroscopically assisted.  She had some degenerative changes 
within her knee consistent with early arthritis.  She did 
fairly well after her meniscectomy and the knee function 
improved but she continued to have pain in the medial 
compartment which was felt to be due to the arthritis.

Evaluative report from private sources in mid-1996 showed 
that she had undergone surgery.  At that time, she was 
working as a correctional officer.

In the interim, she started a rehabilitation program.  When 
admitted again in September 1996, she was noted to have had a 
long history of right knee pain and instability.  Her 
cruciate deficiency had been confirmed by the earlier 
surgery.  She had not had significant improvement in 
rehabilitation therapy.  She was admitted for additional 
arthroscopic evaluation; crucial ligament reconstruction 
utilized a hamstring tendon graft.

On VA examination in December 1996, the veteran gave a long 
history of right knee problems for which she had had repeated 
surgery.  There was ongoing popping and giving-way.  It was 
felt that she was making good recovery from the most recent 
surgery but that she would probably need more surgery as time 
passed.  Knee range of motion from the right side was 10 
degrees of flexion to 135 degrees (as opposed to a normal 
left side at 0-145 degrees).  She also lacked about 10 
degrees of full extension as well.

She again twisted the right knee when she fell going up 
stairs in February 1996.  Range of motion was just short of 
full extension and there was effusion.  X-rays showed the 
hardware to be in place.

On VA examination in August 1997, she complained of 
intermittent popping and right knee pain.  The veteran's 
right knee showed no swelling.  Range of motion was flexion 
to 130 degrees and extension to 0 degrees.  She was 
continuing to go to school and work, and seemed to have had 
fairly good results from her most recent surgery.  

The veteran underwent private hospitalization for a partial 
lateral meniscectomy and removal of hardware in December 
1997.   

On VA examination in August 1999, the veteran was noted to 
have had a MRI showing surgical repair residuals from which 
the screw had been removed.  There was buckling of the 
posterior cruciate ligament.

On VA examinations in October 1999 and January 2000, right 
knee x-rays were compatible with the prior surgical history 
and screw removal.  There was no sign of severe limitation of 
motion, instability or other signs of marked impairment.  It 
was felt that she might be impaired in some work situations 
due to problems with standing or walking for any long 
periods.  

Pursuant to remand by the Board, extensive private and VA 
evaluations were added to the file.  A VA examination in 
September 2001 reported that she had two primary right knee 
symptoms, namely buckling, which the examiner attributed to 
disuse weakness rather than joint instability; and "very 
very mild pain mostly at night and early in the morning in a 
very small area on the lateral side of the right knee both 
just above and just below the joint line".  On that VA 
examination, the examiner noted that only when standing on 
her toes or walking on the toes did she get mild pain lateral 
to the right knee.  She said she wore a knee brace sometimes 
at work.

A private physician's report dated in February 2002 noted 
that she had a history of multiple knee surgeries.  She 
underwent another MRI which confirmed the anterior cruciate 
ligament report without evidence of current impingement.  She 
had mild to moderate osteoarthritis in the medial and lateral 
compartments with thinning of cartilage and some cartilage 
loss along the femoral condyles and the tibial plateaus and 
joint space narrowing with mild osteophyte formation.  There 
was also moderate cartilage loss along the patellar articular 
facets.  

She underwent right knee surgery again in February 2004 , 
report from which is of record.  She had had recurrent right 
knee problems over the prior 4 months and had fallen.  There 
had been mild swelling noted and joint tenderness.  The knee 
however appeared stable.  Diagnosis was internal derangement 
of the right knee. 

In May 2004, the veteran underwent another VA examination.  
She reported that her right knee was painful on a daily 
basis.  It also swelled almost daily.  The pain came mostly 
medially, laterally and below the patella.  Walking, standing 
and bending or climbing stairs aggravated the right knee 
pain.  Because she had to stand a lot at the jail, the knee 
caused her some problems at work.  

On examination, there were multiple surgical scars without 
palpable tenderness or edema.  The scars were not adherent, 
tender or otherwise symptomatic.  She had flexion of 0-140 
degrees and full extension without pain.  Ligaments were 
stable.  
Criteria

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2004).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate. 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2004).

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

Analysis

In assessing the symptoms of the veteran's right knee 
disability, a comparison of in-service and post-service 
records shows a pattern.  The nature of the pattern is 
reflected in significant part by the repeated necessity for 
surgical revisions and evaluations for which she has been 
compensated under 38 C.F.R. § 4.30.  

In assigning the appropriate rating, however, the Board would 
note that over the past several years, a myriad of changes 
and adjustments have been undertaken in the ratings by the 
RO, and as a result, many of the issues she raised with the 
ratings have been resolved by revision of those ratings.  
Thus, the Board is left with a lot fewer unresolved questions 
at present than when the appeal started. 

At the time she separated from service, which coincidentally 
was also soon after her first knee surgery, her right knee 
was in fairly functional shape for the immediate short-term 
future.  However, as would seem to become her eventual long-
term, ongoing history, the right knee began to lapse into 
less capacity to function, and once she would fall, she would 
develop exacerbations of the knee complaints.  

Over the years since separation from service, she has 
required a rather remarkable, and undoubtedly for her, 
unfortunate series of necessary surgical interventions.  This 
can be summed up with the assertion that certainly at first, 
she did not have the success she might have wished.  In the 
period from 1992, at her separation from service, until 
August 1994, she first had a very brief period of relatively 
normal right knee function, but this did not last long.  And 
when her right knee gave out and caused her to fall, her 
symptoms deteriorated quickly.  The Board finds that in that 
given period from separation until mid-August 1994, her right 
knee symptoms more nearly approximated generally moderate but 
not severe impairment and a 20 percent rating is reasonably 
warranted.

Since mid-August 1994, however, [again not addressing her 
recurrent need for surgical intervention after falls, etc., 
for which she has received temporary total benefits; and a 
separate rating for degenerative changes], her right knee 
impairment has been generally no more than moderate in 
severity.  The 20 percent rating that has been ultimately 
assigned by the RO appears to adequately compensate her for 
the inter-surgical periods of symptoms.

Fortunately, it appears that after all these surgeries, she 
is finally receiving some long-lasting benefit and her right 
knee may well have stabilized.  In any event, the evidence at 
present does not show symptoms in excess of those 
contemplated in the 20 percent rating.  Should these symptoms 
increase in the future, she is free to offer evidence in that 
regard in the reopening of her claim.

II.  Low Back
Criteria

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.


Factual Background

Service and post-service clinical records are of record for 
comparative purposes.  The veteran injured her back when 
lifting in February 1992 at which time she was said to have 
muscle strain, spasm and mechanical low back pain.

On VA examination in December 1992, she complained of low 
back pain.  Examination showed full range of motion of the 
spine with straight spine and level pelvis.  She had some 
muscle spasms in the right back area towards the end of the 
examination.  X-rays of the lumbar spine were negative.

On VA examination in December 1996, she was noted to have a 
history of back pain in the region of the right scapula.  She 
denied low back problems.  Back examination was essentially 
negative.  She had full range of motion and confirmed the 
right scapula area as the site of pain.

On VA examination in August 1997, she said her back had been 
a problem since 1992 or so.  Minor degenerative changes were 
shown on X-rays of the lumbosacral spine with minimal 
anterior spurring at L-4/L-5.  Examination showed complaints 
of mild muscle spasms but no visible deformity or motion 
limitations were found.  

Private evaluation in December 1997 showed a few osteophytes 
at the T-3/T-4 and T-4/T-5 levels and mild dextroscoliosis 
centered on about T-7/T-8.  

VA outpatient reports from April and September 1998 showed 
back pain and spasms and a back brace was issued.  There were 
no symptoms of radiation.  

On VA examination reports dated in October 1999 and January 
2000, the veteran was found to have a rather deep lumbar 
lordosis.  Forward flexion was to 50 degrees; extension was 
to 45 degrees; lateral tilt was 25 degrees to the right and 
left, and rotation was bilaterally to 35 degrees.  Deep 
tendon reflexes were hard to obtain but felt to be 1+.  
Straight leg raising was to 70 degrees without back or leg 
pain.  Patrick's test did produce lumbar spine pain.  She 
said she would have back spasms in episodes of once a month, 
lasting 3-4 days.  Diagnosis was chronic lumbar strain 
syndrome.   

On VA examination in September 2001, the examiner noted while 
she had had low back pain in the past, current findings 
showed minimal back symptoms.  Limitations of the motions 
were mostly due to disuse than by spasm.  Back bending was 
limited to 3 degrees by stiffness only without pain or spasm.  
She could forward bend to 85 degrees; side bending was to 35 
degrees.

Ongoing clinical records are in the file showing periodic 
complaints of pain.  

On VA examination in May 2004, the veteran reported a history 
of lumbosacral sprain of a recurrent nature with muscle 
spasm.  On examination, she had normal curvature and 
nonpalpable tenderness.  Forward flexion was 0-90 degrees 
without pain; extension and bilateral lateral flexion was 0-
30 degrees without pain.  Straight leg raising was 85-90 
degrees without pain at all.  She had no weakness on active 
range of back motion, and no fatigue or incoordination.  

Diagnosis was history of current lumbosacral sprain 
associated with muscle spasm.  



Analysis

In general, while she has current X-ray evidence of some mild 
degeneration in the back, the veteran's back symptoms are 
primarily limited to some pain on motion but very little 
actual functional impairment.  She has no significant back 
weakness although she demonstrates recurrent muscle spasms.  
The Board finds that the 20 percent assigned for her back 
disability adequately reflects the no more than slight to 
moderate limitation of motion and spasms with periodic pain.  
She does not exhibit signs of more than moderate impairment 
as would warrant an evaluation in excess of 20 percent.  She 
is not totally incapacitated by reason of her back at any 
given time or required to take to her bed as a result of such 
episodes, when considered under the new regulations.

Additional Considerations

The evidence does not reflect that other than contemplated 
under the schedular criteria and under 38 C.F.R.§  4.30, that 
her right knee or back disorders require the application of 
extraschedular criteria under 38 C.F.R. § 3.321(b). 

TDIU

Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of her service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). 

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran. 

Factual Background and Analysis

At the time of VA examination in 1996, the veteran stated 
that she had worked as a postal clerk in service.  After 
service, she had worked at Wal-Mart and at a home for the 
mentally retarded.  She was then working as a prison guard 
and had done that since 1995.  She was also going to pre-law 
school.  

Evaluative report from private sources in mid-1996 showed 
that she had undergone surgery.  At that time, she was 
working as a correctional officer.

In correspondence from the veteran in late 1997, she 
indicated that she had tried to get work for Christmas casual 
work at the post office and could not due to her knee.

The veteran provided a VA Form 21-3940 in 1998 in which she 
cited various jobs.   

In another VA Form 21-3940 filed in September 1999, the 
veteran stated that her job as a flexible letter carrier had 
been terminated in September 1998.

On VA examination reports dated in October 1999 and January 
2000, the examiner opined that while the veteran's back  
might cause some employment handicap associated with 
strenuous activities, there should be no significant 
impairment to sedentary type employment.  It was felt that 
she might be impaired in some work situations from her right 
knee due to problems with standing or walking for any long 
periods.  

On VA examination in September 2001, the examiner noted that 
she was hindered mildly at work by her right knee and not 
much at all by her back.  He stated that she is now earning a 
bachelors degree in criminal justice and goes to school for 
that.  When specifically asked about being able to work, she 
said that she was able to do so without encumbrance from 
either back or leg, and that she only lost time from her back 
and right knee due to going to a doctor's appointment, and 
not for flare-ups.  She denied having had any enforced bed 
rest or hospital care other than for the prior surgery on her 
knee.

In May 2004, the veteran underwent another VA examination.  
She said she was a juvenile probation officer and that the 
back did not interfere with her work.  She had also never had 
to miss work due to the right knee although it would swell up 
daily and was painful; she used her knee brace almost daily.  
Because she had to stand a lot at the jail, the knee caused 
her some problems at work.  

In assessing the veteran's current occupational handicap due 
to her right knee and back, the Board has a great deal of 
evidentiary data from which to obtain information.  In 
general, it appears that she has had some specific difficulty 
with particular jobs, i.e., holiday work at the postal 
service, due to her inability to stand for lengthy periods of 
time.  And she has said that similar problems are caused in 
her work at the jail due to the requirements of standing.  
However, there are no additional particular special problems 
at work from her back.  

And all in all, there are no exceptional problems encountered 
that would warrant the application of the criteria for a 
TDIU.  

She has argued that her right knee and back hinder her at 
work, and the Board recognizes that.  In fact, the essence of 
the basic premise of the rating schedule is the degree of 
relative impairment in certain activities including work.  
However, she is compensated for the degree of impairment 
regularly identified within the schedular criteria.  And when 
she needs to be hospitalized, she is compensated under those 
special provisions.  The evidence does not show such 
exceptional findings, nor seriousness of impact with ratings 
combining to 70 percent or otherwise individually high enough 
as to meet the TDIU standards either schedularly or 
extraschedularly.  There is no doubt raised in this regard to 
be resolved in her favor.   

ORDER

An increased rating to 20 percent but no more from September 
1992 until August 15, 1994, for postoperative residuals, torn 
meniscus with chondromalacia, medial femoral condyle, and 
degenerative joint disease, right knee, is granted, subject 
to the regulatory criteria relating to the payment of 
monetary awards.

A rating in excess of 20 percent since August 1994 for right 
knee disorder is denied.

A rating in excess of 20 percent for low back disability is 
denied.

Entitlement to TDIU is denied. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


